BLD-110                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3887
                                       ___________

                                   PETER A. JAMES,
                                               Appellant

                                             v.

                      DISTRICT ATTORNEY YORK COUNTY;
                      DISTRICT ATTORNEY PHILADELPHIA;
                      THOMAS DECKER, Director for Detention;
                       SUPERINTENDENT HUNTINGDON SCI
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (D.C. Civil No. 13-cv-05619)
                      District Judge: Honorable Jeffrey L. Schmehl
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 12, 2015

               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                            (Opinion filed: February 25, 2015)
                                        _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Peter James appeals from the District Court’s order denying his habeas petition

filed pursuant to 28 U.S.C. § 2241. Because no substantial question is raised by the

appeal, we will summarily affirm the District Court’s judgment.

       A federal district court has jurisdiction to hear a petition filed pursuant to § 2241

only if the petitioner is “in custody.” Maleng v. Cook, 490 U.S. 488, 490 (1989); Verde-

Rodriguez v. Att’y Gen., 734 F.3d 198, 204 n.4 (3d Cir. 2013). James was confined in

the Curran-Fromhold Correctional Facility, a part of the Philadelphia Prison System, at

the time he filed his habeas petition. The petition alleged that he was being illegally

confined pursuant to detainers issued by York County and the Immigration Customs

Enforcement agency (“ICE”), even though he had posted bail in his criminal case, and an

Immigration Judge had granted him release on bond. The Magistrate Judge assigned to

the case recommended denying the petition because James was not in custody pursuant to

the detainers at the time he filed his petition, but was instead in custody for his state

criminal conviction.1 In his objections, James argued, among other things, that he should

be able to challenge the ICE detainer2 because he would be subject to ICE custody once

his criminal sentence is completed. But an immigration detainer, which simply gives a


1
 At the time he filed his petition, his direct criminal appeal was pending. The judgment
of conviction since has been affirmed on appeal, see Commonwealth v. James, No. 2389
EDA 2013 (Aug. 19, 2014).
2
 It appears that the York County detainer is also based on the possibility of ICE
detention.
                                               2
prison notice that ICE is interested in the prisoner, is not sufficient to establish “custody”

for purposes of § 2241. See Zolicoffer v. Dep’t of Justice, 315 F.3d 538, 540-41 (5th Cir.

2003).

         Because James was not in custody pursuant to the detainers at the time he filed his

§ 2241 petition, the District Court lacked jurisdiction to consider the petition.3 We will

thus affirm the District Court’s judgment.4




3
 At the time James filed his petition, he was in custody pursuant to his state criminal
conviction, but it does not appear that he was attempting to challenge that conviction. In
any event, he could not have challenged his conviction in his petition, as the conviction
was still pending on appeal, see 28 U.S.C. § 2254(b)(1)(A); and § 2241 is not the proper
vehicle for challenging a state criminal conviction, see Coady v. Vaughn, 251 F.3d 480,
484-85 (3d Cir. 2001).
4
    James’s pending motions, including his motion for release, are denied.
                                              3